Citation Nr: 1731377	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-07 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure during service.  

2.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure and sun exposure during service.


ORDER

Service connection for prostate cancer is granted.  



FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran currently has a diagnosis of prostate cancer.  

2.  The Veteran is shown to have service at Korat Royal Thai Air Force Base (RTAFB) from April 1966 to April 1967, during which he was shown to have lived in a barracks which brought him in contact with the perimeter of the base, as his barracks were 50 feet from the perimeter fence.  


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active duty service from June 1959 to May 1963, and from April 1965 to April 1969, as an airport control operator or air traffic control specialist.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer and skin cancer.  The Veteran timely appealed that decision.  The Board has taken jurisdiction over both claims at this time despite the Agency of Original Jurisdiction (AOJ) only certifying the prostate cancer claim to the Board in the October 2015 Certification of Appeal, VA Form 8, as the Veteran's March 2014 substantive appeal, VA Form 9, continues the appeal of the prostate cancer and skin cancer claims addressed in the February 2014 statement of the case.  

The Veteran initially requested a Board hearing in his March 2014 substantive appeal, VA Form 9.  However, after asking to reschedule that hearing in February 2017, the Veteran withdrew that request for a hearing in a May 2017 correspondence.  The Board will proceed with adjudication of the claims on appeal at this time without the benefit of a hearing, as per the Veteran's request.  

The skin cancer issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

However, VA regulations provide that for a Veteran who has been exposed to an herbicide agent during military service, service connection for prostate cancer will be presumed.  See 38 C.F.R. § 3.309(e) (2016).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2016).

Initially, the Board reflects that the Veteran has submitted private treatment records documenting a diagnosis of prostate cancer.  

On appeal, the Veteran has alleged that his prostate cancer is the result of his exposure to herbicides during military service.  Specifically, the Veteran has alleged that he was exposed to herbicides at Lake George, Florida, at Kimpo Air Force Base (AFB) in the Republic of Korea, and at Korat RTAFB.  
Turning to the Veteran's service at Kimpo AFB in the Republic of Korea and Korat RTAFB, the Veteran has submitted an Air Traffic Control Certification, the back of which documents that he was stationed at Korat RTAFB in May and June 1966 and at Kimpo AFB from March to May 1968.  The Veteran's service personnel records further demonstrate that the Veteran had service in Thailand at Korat RTAFB from April 1966 through April 1967.  Consequently, the Board finds that the Veteran had military service at Korat RTAFB and Kimpo AFB during his period of military service.  

The M21 Manual concedes that herbicide agents were used at Korat RTAFB during the Vietnam era, which is when the Veteran served at that facility.  The M21 further indicates that exposure to herbicide agents is to be conceded if the Veteran was a security policeman; security patrol dog handler; member of the security police squadron; or, "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  See M21-1MR, Part IV, Subpart ii.1.H.5.b.  

The Board notes that the Veteran was an air traffic control specialist and not one of the listed military occupational specialties which VA has conceded would have been exposed to herbicide agents at RTAFB's.  Thus, this case turns on whether there is other credible evidence that the Veteran was "near the air base perimeter."  The Board finds that such credible evidence exists in this case.  

In this case, the Veteran submitted photographs of himself in front of his barracks at Korat RTAFB.  The Veteran stated that the photographs depicted him in the front of his barracks, but that his latrine and shower facilities were in the back end of the building.  He indicated that the shower and latrine facilities were "no further than 50 feet from the airfield perimeter security fence line."  

In his June 2012 notice of disagreement, the Veteran indicated that his living quarters at Korat RTAFB was an "open-bay hooch located a short distance (less than one hundred yards) from the perimeter fence."  He noted that the shower facilities were located even closer, separated only by a dirt road from the perimeter fence.  As an air traffic control specialist, the Veteran's work location was in the Radar Approach Control site located at an isolated area in the middle of the aerodrome.  The Veteran made similar and consistent statements in February 2013, July 2013, and July 2014 statements, as well as in his March 2014 substantive appeal, VA Form 9.  

Based on the Veteran's lay statements-which are highly consistent throughout the record-the Board notes that evidence is very competent and credible.  Moreover, the Board finds the Veteran's lay statements in this case to be probative and significant, particularly with respect to whether his duties at Korat RTAFB brought him near or in close contact with the air base perimeter.  Such evidence demonstrates that the Veteran's daily living activities during his time at Korat RTAFB brought him in close contact with the perimeter of the base, as the back end of his barracks were within 50 feet of the perimeter fence.  

Consequently, there is credible evidence of record demonstrating that the Veteran was "otherwise near the base perimeter" during his period of time at Korat RTAFB.  Accordingly, the Board finds that service connection for prostate cancer is warranted based on this credible evidence in this case.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


REMAND

The Veteran's private treatment records demonstrate that he has squamous cell carcinoma (skin cancer).  However, the Board reflects that squamous cell carcinoma (skin cancer) is not a presumptive disease for which service connection can be awarded as a result of his conceded herbicide exposure, as such is not chloracne or other acneform disease consistent with chloracne.  See 38 C.F.R. § 3.309(e).

However, in light of the Board's above findings of herbicide exposure as a result of his service at Korat RTAFB, and in light the Veteran's submission of a Radiation Risk Activity Information Sheet in September 2011 in which he alleged that he had "normal sun exposure," the Board finds that a remand of the skin cancer claim is necessary at this time in order to obtain a VA examination and medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any skin cancer or residuals thereof is the result of military service.  The examiner should specifically ask the Veteran respecting the types and frequency of sun exposure he had during and after military service.

Then, the examiner should opine whether the Veteran's skin cancer, to include squamous cell carcinoma, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include his in-service (a) sun exposure; or, (b) exposure to herbicide agents during his service in the at Korat Royal Thai Air Force Base.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for skin cancer, to include as secondary to herbicide exposure and sun exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel

Copy of Decision Sent to:	The American Legion
Department of Veterans Affairs


